             Case
              Case1:20-cr-00023-DLC
                   1:20-cr-00023-DLC Document
                                      Document56-1
                                               57 Filed
                                                   Filed07/29/20
                                                         07/28/20 Page
                                                                   Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                     Amended and Superseding
                                                             Order of Restitution
                  v.

JOSEPH GUAGLIARDO                                            20 Cr. 23 (DLC)
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Eli J. Mark and Daniel C.

Richenthal, Assistant United States Attorneys, Alona Katz, Special Assistant United States

Attorney, of counsel; and consideration of the presentence investigation report; the defendant’s

plea of guilty pursuant to a written plea agreement in which he agreed to pay restitution; and the

defendant’s conviction on Count One of the above Information; and all other proceedings in this

case, it is hereby ORDERED that:

        1.        Amount of Restitution

        JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, shall pay restitution in

the total amount of $468,189, pursuant to 18 U.S.C. §§ 3663 and 3663A, to Municipal Credit

Union, the victim of the offense charged in Count One. Restitution shall be sent to:

        Municipal Credit Union
        Attention: Robert F. Bedford, Esq.
        General Counsel
        22 Cortlandt Street
        New York, NY 10007-3107

        Upon advice by the United States Attorney’s Office of a change of address of the victim,

the Clerk of the Court is authorized to send payments to the new address without further order of

this Court.




2020.01.09
         Case
          Case1:20-cr-00023-DLC
               1:20-cr-00023-DLC Document
                                  Document56-1
                                           57 Filed
                                               Filed07/29/20
                                                     07/28/20 Page
                                                               Page22ofof33




               A.      Joint and Several Liability

       Restitution is not joint and several with other defendants or with others not named herein.

       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the defendant; and any financial obligations of the defendant;

including obligations to dependents, the defendant shall pay restitution in at least the manner and

according to the schedule that follows:

       The total amount of restitution shall be made by August 13, 2020.

       3.      Payment Instructions

       The defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the defendant’s name, residence, or mailing address or (2) any material

change in the defendant’s financial resources that affects the defendant’s ability to pay restitution

                                                 2
         Case
          Case1:20-cr-00023-DLC
               1:20-cr-00023-DLC Document
                                  Document56-1
                                           57 Filed
                                               Filed07/29/20
                                                     07/28/20 Page
                                                               Page33ofof33




in accordance with 18 U.S.C. § 3664(k). If the defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the defendant, the defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        SO ORDERED:


        ___________________________________                            July  29, 2020
                                                                       _____________
        HONORABLE DENISE L. COTE                                       DATE
        UNITED STATES DISTRICT JUDGE




                                                    3
